        Case 1:20-cv-04809-TCB Document 59-9 Filed 12/05/20 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


L. Lin Wood, Jr.,

              Plaintiff,                           CIVIL ACTION FILE NO.
v.                                                 20-cv-04651-SDG

Brad Raffensperger, in his official capacity
as Secretary of the State of Georgia, et al.,

              Defendants.


                           AFFIDAVIT OF BETH GRAHAM

       Personally appeared before me, the undersigned subscribing officer, duly

authorized to administer oaths, BETH GRAHAM, who being duly sworn, deposed

and stated as follows:

       1.     My name is BETH GRAHAM. I am over 18 years of age, a citizen of

the State of Georgia, suffer from no legal disabilities, and am otherwise competent

to testify to the matters contained herein. I have personal knowledge of the facts

here, and if called as a witness, can testify completely thereto.

       2.     I am a resident of and registered elector in Fulton County, Georgia.




KH620998.DOCX 2                            1
        Case 1:20-cv-04809-TCB Document 59-9 Filed 12/05/20 Page 2 of 5




       3.     On November 15, 2020, I was present as a monitor credentialed by the

Democratic Party of Georgia to observe the statewide hand recount of ballots cast

in the 2020 Presidential Election in Fulton County, Georgia (the “Recount”).

       4.     I arrived at the Georgia World Congress Center, where the Recount

was held, at approximately 8:30 a.m. I had no problems accessing the space where

the Recount was happening.

       5.     Around 9:00 a.m., the election officials indicated that they did not

need as many auditors as were present at that time. As auditors were released, each

party gathered to count their number of monitors. Because the officials stated that

they wanted only one monitor per party, per ten tables, the number of monitors was

quickly reduced to about seventeen (17) per party, with only 5 per party allowed on

the audit floor, and further reduced as the day went on. Additional monitors were

told they could stay in the public viewing area.

       6.     When the day began, there were approximately 50 credentialed

monitors present observing the Recount. Over the course of the day, that number

decreased because there were fewer tables counting.

       7.     I did not observe anyone claiming that the Recount had “just finished”

or was otherwise complete prior to 1 p.m., although new arrivals were told during

the day that additional volunteers would not be needed.

KH620998.DOCX 2                            2
        Case 1:20-cv-04809-TCB Document 59-9 Filed 12/05/20 Page 3 of 5




       8.     I also saw approximately five (5) news cameras in the public viewing

area and approximately six (6) observers from the Carter Center, who were

circulating on the audit floor.

       9.     I never saw a credentialed observer being denied access to the

Recount, however I did see a monitor who had to be corrected by election officials

for improperly approaching the audit tables, attempting to talk to auditors, and

attempting to touch ballot containers. This individual did not leave the facility after

being corrected, but congregated with the Republican monitors and continued to

walk the audit floor.

       10.    While observing, I had access to view each of the two-person audit

teams from about six feet away. From this distance, I could hear the auditors

announce and discuss the votes they counted on each ballot. I could also see the

selections voters had made on the ballots that the audit teams were recounting if I

chose to get that close. I could also see into what designated stack a given audit

team placed each ballot.

       11.    During my time observing, I did not hear anyone call out a ballot and

then place it into the wrong stack, or hear anyone complain to an elections official

that ballots were being placed in the wrong stack.




KH620998.DOCX 2                            3
        Case 1:20-cv-04809-TCB Document 59-9 Filed 12/05/20 Page 4 of 5




       12.    Based on my observation, the audit teams I observed seemed to count

correctly. I did see two tables who independently counted for a few minutes at the

beginning of the process, but they self-corrected upon being observed and each

counted as a team after that.

       13.    Around 12 p.m., when we were asked to reduce our numbers to two

(2) per party, there were still four (4) Republican monitors walking around the

audit floor looking for pieces of paper or documents lying on tables. I saw them

approach an auditor and ask questions. The auditor told them she could not speak

to them. They later approached another auditor, and one of the Democratic

observers intervened to tell them they could not question auditors. He then escorted

the Republican observers to an elections official whom I understood to be an

attorney, who confirmed that observers should not speak to the auditors.

       14.    I continued as a monitor on the floor until around 1 p.m., and left

shortly thereafter. By that time only 3-4 tables were still counting ballots, and I

was no longer needed.

       15.    I give this Declaration freely, without coercion, and without any

expectation of compensation or other reward.




KH620998.DOCX 2                            4
Case 1:20-cv-04809-TCB Document 59-9 Filed 12/05/20 Page 5 of 5
